                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                            :
                                                                     :
                                v                                   :               3:CR-15-214
ARTHUR TAYLOR and                                                    :             (Judge Mannion)
JORDAN CAPONE,
                                                                     :
                     Defendants


                                                           ORDER

                 Based on the foregoing memorandum, defendant Taylor’s and
defendant Capone’s joint motion in limine pursuant to FRE 412 to introduce
evidence and testimony of prior and subsequent prostitute related activities
by the government’s victim witnesses, (Doc. 730), is DENIED. However, the
defendants will be allowed to cross examine government’s victim witnesses
about their prostitution activities for the defendants and other members of the
Black P-Stones during the conspiracy alleged in the Third Superseding
Indictment.



                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge

Dated: November 7, 2018
O:\Mannion\shared\MEMORANDA - DJ\CRIMINAL MEMORANDA\2015 CRIMINAL MEMORANDA\15-0214-06-Order.wpd
